Case 1:20-cr-00087-RPK-RER Document 56 Filed 02/26/21 Page 1 of 2 PageID #: 340




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------x

 UNITED STATES

                  -against-                                              ORDER
                                                                      20-CR-87 (RPK)
 KEITH LEVY,

                            Defendant.
 ----------------------------------------------------x

 RACHEL P. KOVNER, United States District Judge:

         Jury selection in this case is scheduled to begin on April 5, 2021, with trial to follow

 immediately thereafter. Because of the ongoing COVID-19 pandemic, it is possible that this trial

 date could be delayed based on public health conditions in the period immediately preceding trial,

 but the parties should prepare to proceed with a jury trial on April 5.

         Mr. Levy’s renewed application for pretrial release is denied. The Court declines to revisit

 the prior determinations regarding risk to flight and danger to the community. And it cannot find

 temporary release under 18 U.S.C. § 3142(i) to be appropriate, notwithstanding the risk to flight

 and danger to the community that such release would pose. While Mr. Levy has suggested that

 this extraordinary relief is necessary to facilitate trial preparations, the Metropolitan Detention

 Center (“MDC”) has recently reopened for attorney visits, and Mr. Wright was appointed as co-

 counsel for the specific purpose of facilitating in-person preparations at the MDC.

         The conference scheduled for March 1, 2021 is canceled. A final pretrial conference in

 this case is scheduled for March 29, 2021 at 9:00 AM and will be held in Courtroom 4E North.

 The period between March 1, 2021, and March 29, 2021, is excluded under the Speedy Trial Act.

 Because of the COVID-19 pandemic, the judges of this district have determined in consultation

 with an epidemiologist that in-person proceedings at the courthouse should be minimized to the

                                                         1
Case 1:20-cr-00087-RPK-RER Document 56 Filed 02/26/21 Page 2 of 2 PageID #: 341




 extent possible in the coming weeks, and no jury trials are being conducted in March. Conducting

 a trial in this case before April 5, 2021, would not be consistent with public health. The exclusion

 of time under the Speedy Trial Act is also appropriate because it will allow the parties to complete

 necessary preparations for trial, including the preparation of proposed jury charges and voir dire

 questions (in the near future) and the defense’s exploration of a mental health defense that the

 defense has indicated that it has only recently begun to evaluate. The Court finds that the ends of

 justice served by an exclusion outweigh the interests of the public and the defendant in a speedy

 trial pursuant to 18 U.S.C. § 3161(h)(7)(A).



          SO ORDERED.

                                                 /s/ Rachel Kovner
                                                RACHEL P. KOVNER
                                                United States District Judge

 Dated:         February 26, 2021
                Brooklyn, New York




                                                   2
